EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Bristow Group Inc.: We consent to the incorporation by reference in registration statements No. 333-115473, No. 333-121207, No. 333-145178 on Form S-8, No. 333-147690 on Form S-4, and No. 333-151519 on Form S-3 of Bristow Group Inc. of our reports dated May 21, 2010, with respect to the consolidated balance sheets of Bristow Group Inc. and subsidiaries as of March31, 2009 and 2010, and the related consolidated statements of income, stockholders’ investment and cash flows for each of the years in the three-year period ended March 31, 2010, and the effectiveness of internal control over financial reporting as of March 31, 2010, which reports appear in the March31, 2010 Annual Report on Form 10-K of Bristow Group Inc. /s/ KPMG LLP Houston, Texas May21, 2010
